Cite as 2015 Ark. App. 486

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                       No. CR-14-1065


                                                   Opinion Delivered   SEPTEMBER 16, 2015

JOHN D. THOMPSON                                   APPEAL FROM THE CRITTENDEN
                                APPELLANT          COUNTY CIRCUIT COURT
                                                   [NO. CR-13-544]
V.
                                                   HONORABLE JOHN N.
                                                   FOGLEMAN, JUDGE
STATE OF ARKANSAS
                                   APPELLEE        AFFIRMED



                             KENNETH S. HIXSON, Judge


       Appellant John Thompson was convicted by a jury of first-degree murder committed

against his wife, and he was sentenced to forty years in prison. Mr. Thompson’s sole point

on appeal is that the trial court erred in denying his motion for a mistrial after the State

elicited testimony during trial that had been prohibited by the trial court in a pretrial hearing.

We conclude that the trial court committed no error in denying appellant’s motion for

mistrial, and therefore we affirm.

       Mr. Thompson’s wife, Danielle Thompson, was murdered in the Thompsons’ home

on the morning of August 27, 2011. She was found dead in her bed by her daughter, and had

been killed by a single gunshot to the head. The police arrived at around 9:45 a.m., and the

house had been ransacked with the back door left open. Many items were missing from the
                                Cite as 2015 Ark. App. 486

house. Mr. Thompson had left home shortly after 6:00 a.m. that morning to go to work, and

he was at work when Mrs. Thompson’s body was discovered.

       Prior to trial, Mr. Thompson filed a motion in limine to exclude the testimony of the

medical examiner as it pertained to rigor mortis establishing the time of the victim’s death.

Appellant’s motion asserted that he had learned through discovery that the medical examiner

had told the lead investigator, who had arrived on the crime scene at 10:15 a.m., that there

was a stage of rigor of between four and six hours based on the investigator’s observations.

Contending that rigor mortis is an inexact science and that the information upon which the

medical examiner formed his opinion was unreliable, Mr. Thompson requested that improper

testimony about rigor mortis be excluded.

       The trial court held a pretrial hearing on Mr. Thompson’s motion in limine. At the

conclusion of the hearing the trial court granted the motion as a preliminary matter,

prohibiting testimony about rigor mortis as it related to time of death until the court heard

the medical examiner’s testimony at trial. Ultimately, the State did not call the medical

examiner to testify regarding the time of death.

       At the jury trial, the State elicited testimony that Mr. Thompson had been having an

affair shortly before his wife’s death. Mr. Thompson had asked a neighbor if he could borrow

or buy a gun two weeks before his wife was murdered. There was also evidence that

Mr. Thompson was the beneficiary of his wife’s $350,000 life insurance policy.

       On the day of Mrs. Thompson’s death, Mr. Thompson received a call from the

victim’s daughter stating that Mrs. Thompson was supposed to have picked her up from work


                                             2
                                Cite as 2015 Ark. App. 486

that morning but did not show up. Mr. Thompson then called a neighbor and asked him to

pick up his stepdaughter and take her back to their home. When they arrived at the house,

the victim’s daughter discovered that her mother was dead. According to the neighbor, he

called Mr. Thompson at work and advised him to come home, but did not say that his wife

was dead. Before leaving work and driving home that morning, Mr. Thompson reportedly

told an employee that “somebody done killed my wife.” The subsequent police investigation

discovered that many of the items missing from the house had been left on the porch of an

abandoned house next door. In addition, a missing ring was found in Mr. Thompson’s

possession when he was arrested.

       The appellant’s motion for mistrial came during the testimony of the coroner, William

Wolf. Mr. Wolf testified that he was called to the Thompson’s residence and he observed that

Mrs. Thompson was deceased, with her head resting on her hand. Mr. Wolf stated that rigor

mortis had set in, and Mr. Thompson’s counsel stated, “I don’t know where we’re going with

this, but I’ve got a motion in limine that this wasn’t going to be addressed until the medical

examiner came.” The prosecutor responded that he was not eliciting testimony about time

of death, but was trying to establish that Mrs. Thompson appeared to have been shot while

she was sleeping. The trial court then advised the prosecutor that he needed to lay some

more foundation about the coroner’s ability to testify about rigor mortis.

       The following colloquy ensued:

       MR. WOLF: I have handled dead bodies for twenty-five years. I pick them up all the
       time.



                                              3
                                 Cite as 2015 Ark. App. 486

       PROSECUTOR: Okay. And in your experience as an embalmer, as a funeral home
       director do you see what bodies do when they’re in rigor and when they’re not in
       rigor?
       MR. WOLF: Yes, I know what they do.
       PROSECUTOR: Okay. And how is it you know what they do?
       MR. WOLF: Well, four to six hours–

Mr. Thompson’s counsel then moved for a mistrial, contending that the trial court’s prior in-

limine ruling had been violated and that from the coroner’s testimony the jury would

conclude that the victim’s death had occurred four to six hours before the coroner’s arrival.

The trial court denied appellant’s motion for mistrial, stating:

       Well, first of all, the witness’s testimony is not responsive to the question. Second, if
       it had gone further I would be very inclined to grant the mistrial. With him simply
       stating in four to six hours, he didn’t say what happens. If the jury draws their own
       conclusion from that, they will be in error in doing so because they don’t know what
       he was referring to, or going to be referring to. I’m going to deny the motion for a
       mistrial, I don’t think that this rises to that level.

The trial court then offered to give a cautionary instruction directing the jury to disregard the

last part of the coroner’s testimony. Mr. Thompson requested such an instruction. The trial

court admonished the jury that the last response of the witness was not responsive to the

question asked and was stricken from the record. The trial court ordered the jury to disregard

the witness’s last answer.

       On appeal, Mr. Thompson argues that the trial court erred in failing to grant a mistrial.

He contends that the objectionable testimony by the coroner violated the trial court’s pretrial

ruling that testimony relating to rigor mortis as it related to time of death was not admissible

pending further inquiry at trial. Although the jury was admonished to disregard the

testimony, Mr. Thompson asserts that, under these circumstances, the admonition was


                                               4
                                 Cite as 2015 Ark. App. 486

insufficient to cure the prejudice. Mr. Thompson argues that the only assumption to be

drawn from the coroner’s testimony was that rigor mortis begins from four to six hours after

death, which, if believed by the jury, would put the victim’s death at a time when

Mr. Thompson was present in the house.

       A mistrial is an extreme remedy that should not be declared unless there has been error

so prejudicial that justice cannot be served by continuing the trial or when the fundamental

fairness of the trial itself has been manifestly affected. Davis v. State, 330 Ark. 501, 956
S.W.2d 155 (1997). Our supreme court has held that a cautionary instruction or admonition

to the jury can make harmless any prejudice that might occur. See Strawhacker v. State, 304
Ark. 726, 804 S.W.2d 720 (1991). A mistrial is proper only where an error is beyond repair

and cannot be corrected by any curative relief. Taylor v. State, 77 Ark. App. 144, 72 S.W.3d
882 (2002). The trial court has wide discretion in granting or denying a motion for mistrial

and, absent an abuse of that discretion, the trial court’s decision will not be disturbed on

appeal. Moore v. State, 355 Ark. 657, 144 S.W.3d 260 (2004).

       We hold that there was no abuse of discretion by the trial court in refusing to grant

Mr. Thompson’s motion for mistrial. Among the factors to consider in determining whether

a trial court abused its discretion in denying a mistrial motion is whether the prosecutor

deliberately induced a prejudicial response. Armstrong v. State, 366 Ark. 105, 233 S.W.3d 627

(2006). In this case it is evident that the prosecutor was not attempting to elicit improper

testimony about rigor mortis as it related to establishing a time of death, but rather was trying

to lay a foundation regarding the coroner’s qualifications and to show that the victim appeared


                                               5
                                   Cite as 2015 Ark. App. 486

to have been shot in her sleep. Moreover, Mr. Thompson’s prompt objection to the

coroner’s testimony prevented the coroner from completing his sentence or making the

substance of his response known to the jury. See Shatwell v. State, 2013 Ark. App. 568, 430
S.W.3d 132 (holding that counsel’s prompt objection limited prejudice). The coroner merely

said “four to six hours” without any further context or explanation. And there was no

testimony as to what time the coroner examined the victim’s body. Finally, the jury was

admonished to disregard the coroner’s unresponsive remark. The trial court is in a better

position to determine whether a remark prejudiced the jury. See Cupples v. State, 318 Ark.
28, 883 S.W.2d 458 (1994). On this record we conclude that any possible prejudice was

cured by the admonition to the jury and that there was no abuse of discretion in denying

appellant’s motion for mistrial.

       Affirmed.

       KINARD and GRUBER, JJ., agree.

       Bart Ziegenhorn, for appellant.

       Leslie Rutledge, Att’y Gen., by: Rebecca Bailey Kane, Ass’t Att’y Gen., for appellee.




                                               6